OPINION — AG — ** RETIRED MEMBERS — PRIOR SERVICE — PAYMENT ** ONLY THOSE PERSONS WHO WERE EMPLOYED UNDER THE CONTROL AND SUPERVISION OF THE OKLAHOMA DEPARTMENT OF PUBLIC SAFETY BETWEEN SEPTEMBER 30, 1939, AND JULY 1, 1981, WILL BE PERMITTED TO MAKE THE ADDITIONAL CONTRIBUTIONS CONTEMPLATED BY 47 O.S. 2-302 [47-2-302](B), AND THE DEFINITION OF SUCH EMPLOYEES DOES 'NOT' INCLUDE THE WIDOWS OR OTHER DEPENDENTS OF SUCH EMPLOYEES. (RETIREMENT, ENROLLMENT FOR FORMER EMPLOYEES, SUPPLEMENTAL CONTRIBUTIONS, RELATION BACK OF SYSTEM MEMBERSHIP, LAW ENFORCEMENT RETIREMENT SYSTEM, EMPLOYEE) CITE: 47 O.S. 2-302 [47-2-302](B) (JAMES B. FRANKS)